      Case 14-01301-jw    Doc 61    Filed 08/08/19 Entered 08/08/19 11:47:31     Desc Main
                                    Document      Page 1 of 3
                                 U.S. BANKRUPTCY COURT
                                  District of South Carolina

Case Number: 14-01301-jw



                                            ORDER



The relief set forth on the following pages, for a total of 3 pages including this page, is
hereby ORDERED.




       FILED BY THE COURT
           08/08/2019




                                                   US Bankruptcy Judge
                                                   District of South Carolina



        Entered: 08/08/2019
         Case 14-01301-jw     Doc 61    Filed 08/08/19 Entered 08/08/19 11:47:31        Desc Main
                                        Document      Page 2 of 3




                                UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF SOUTH CAROLINA

 IN RE:                                             CHAPTER 13

 Walter Charles Alston and Cynthia Ann              CASE NO: 14-01301-JW
 Alston
                                                    ORDER GRANTING MOTION TO REOPEN
                               Debtor(s).           CASE




      Before the Court is the motion of debtor(s), filed on June 28, 2019, to reopen this closed case
pursuant to 11 U.S.C. § 350(b).

      After careful consideration of the motion and no objections having been filed, the motion is
granted.

         IT IS, THEREFORE, ORDERED that:

         1. This case is reopened;

         2. The action proposed in the motion be initiated within fourteen (14) days of the entry of this
Order;

       3. Upon the completion of the proposed action or upon the failure of the movant to initiate timely
the proposed action, the clerk’s office shall close this case without further order;

       4. The appointment of a trustee by the United States trustee is not necessary to protect the
interests of creditors and the debtor(s) or to ensure the efficient administration of the case (See Federal
Rule of Bankruptcy Procedure 5010);

        5. If a meeting of creditors is necessary, the United States trustee's office will schedule and the
clerk's office will give notice thereof to each party in interest;

        6. The debtor(s) or the debtor’s(s’) attorney shall review and make any necessary updates to
the lists required under Federal Rule of Bankruptcy Procedure 1007(a) within five (5) days after the
entry of this Order.

        7. If, according to the chapter 13 trustee's record a payment under the chapter 13 plan is
currently due, the debtor(s) shall make such payment to the trustee by cashier's check or certified funds
within five (5) business days after the entry of this Order. If such payment is not made timely, the case
may be dismissed without further notice or hearing.
Case 14-01301-jw   Doc 61   Filed 08/08/19 Entered 08/08/19 11:47:31   Desc Main
                            Document      Page 3 of 3
AND IT IS SO ORDERED.
